                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRAVON LEON FREEMAN,                             Case No. 19-cv-02594-HSG
                                   8                  Plaintiff,                          ORDER DENYING PENDING
                                                                                          MOTIONS AS MOOT
                                   9            v.
                                                                                          Re: Dkt. Nos. 11, 12
                                  10     TAMMY FOSS, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         The Court has administratively closed this case. Dkt. No. 9. All pending motions are

                                  14   denied as MOOT. Dkt. Nos. 11 and 12.

                                  15         This order terminates Dkt. Nos. 11 and 12.

                                  16         IT IS SO ORDERED.

                                  17   Dated: 10/7/2019

                                  18                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
